An unpublishdd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

GEOFFREY W. CORNELIUS; AND No. 61552
SEANNA M. CORNELIUS,

€Sp-pellants, § § § L 

UNIVERSAL AMERICAN MORTGAGE

 

coMPANY LLc AU@ l " m
Respondent. CLE`WQ,LF,E?YF,L$IEDEM‘J§$JL,RT
Bv DEPUTY CLERK

 

ORDER DISMISSING APPEAL

On July 22, 2013, this court entered an order dismissing this d
appeal with respect to all respondents except for Universal American
l\/lortgage Company (UAMC). On August 2, 2013, appellants filed a notice
clarifying their intent to dismiss their appeal with respect to UAMC as
well. Accordingly, we hereby dismiss this appeal in its entirety. The
parties shall bear their own costs and attorney fees. NRAP 42(b).

It is so ORDERED.

9

pl`C/l€@/€WP , c.J.
J

cc: Hon. Patrick Flanagan, District Judge
Mark L. Mausert
Tiffany & Bosco, P. A.
Smith Larsen & Wixom
Washoe District Court Clerk

SuPREME Coum'
oF
NEvAnA

(o> 1947A  l b ' Lbqb